 

Exhibit 10.1

 

AMENDMENT NO. 1 TO THE EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO THE EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
entered into on January 17, 2014, by and between Global Eagle Entertainment
Inc., a Delaware corporation (the “Company”), and David M. Davis (the
“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and Executive entered into an Executive Employment
Agreement dated as of January 31, 2013 (the “Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Agreement as provided in
this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants,
promises and agreements hereinafter set forth, the mutual benefits to be gained
by the performance thereof, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and accepted, the
parties to this Amendment, intending to be legally bound, hereby agree as
follows:

 

Section 1.                Defined Terms. Capitalized terms used herein, unless
otherwise defined herein, have the meanings ascribed to them in the Agreement.

 

Section 2.                Amendment to Section 2(a). Section 2(a) of the
Agreement is deleted in its entirety and replaced with the following text:

 

“(a) During the Employment Period, the Executive will serve as the Chief
Financial Officer, Treasurer and Chief Operating Officer of the Company. As (i)
Chief Financial Officer and Treasurer, the Executive will have the normal
duties, responsibilities and authority of this office, and responsibility for
financial management of the subsidiaries of the Company and corporate mergers
and acquisition activities and (ii) Chief Operating Officer, the Executive will
have the normal duties, responsibilities and authority of this office, and
responsibility for managing sales, business development, marketing,
communications and policy, human resources, and operations, in each case subject
to the power of the Board (as defined in Section 9 below) to expand such duties,
responsibilities and authority, including without limitation appointing the
Executive as an officer of one or more Subsidiaries.”

 

Section 3.                Amendment to Section 2(c). Section 2(c) of the
Agreement is deleted in its entirety and replaced with the following text:

 

“(c) Effective on the date of this Agreement, the Executive’s home office of
employment will be Minneapolis, Minnesota and the Executive shall establish a
permanent residence in the metropolitan area where the Company is headquartered,
which is currently Los Angeles, California, by August 1, 2015.”

 



 

 

 

Section 4.                Amendment to Section 3. Section 3 of the Agreement is
amended to add the following text after Section 3(e):

 

“(e) On January 13, 2014, the Company granted the Executive options to purchase
an aggregate of 25,000 shares of common stock of the Company, par value $0.0001
per share, at an exercise price of $16.70 per share, pursuant to the Plan. Such
options shall vest as follows: (i) 25% on the first anniversary of the date of
grant, which shall be January 13, 2014, and (ii) 75% ratably over the next three
years on a monthly basis until fully vested.”

 

Section 5.                Amendment to Section 4. Section 4 of the Agreement is
amended to add the following text after Section 4(e):

 

“(f) Notwithstanding Section 3 above, and to the extent that any amounts
reimbursed by the company to Executive for travel expenses (the “Travel Expense
Reimbursement”) are determined to be taxable to Executive, the Company shall pay
such additional amounts up to an aggregate of $40,000 (“Additional Amounts”) to
the Executive as may be necessary to make Executive whole for any taxes owed or
payable by Executive on the Travel Expense Reimbursement and the Additional
Amounts.”

 

Section 6.                Amendment to Section 5(f). Section 5(f)(viii) of the
Agreement is amended to replace the text “within eighteen (18) months of the
Effective Date” with the following text:

 

“by August 1, 2015.”

 

Section 7.                Effect of Amendment. Except as explicitly amended by
the terms of this Amendment, the terms of the Agreement shall remain in effect
and are unchanged by this Amendment.

 

[Signature Page Follows]

 



2

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed, all as of the day and year first above written.

  

  COMPANY:       GLOBAL EAGLE ENTERTAINMENT INC., a Delaware corporation      
By: /s/ John LaValle   Name: John
LaValle                                           Title: Chief Executive
Officer                               /s/ David M. Davis   David M. Davis

 

[Signature Page to Amendment No. 1 to Executive Employment Agreement]

 



 

 